KATZMANN,
concurring:
I join in Judge Pooler’s opinion in this challenging case. Unlike Judge Cabranes in his thoughtful dissent, I believe it reaches the result required by the precedent of this Circuit with respect to the standard to be applied to cavity searches in cases such as this one. In short, Turner v. Safley, 482 U.S. 78, 89-90, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987), and its progeny deal with prison regulations as they are applied to individuals charged with or convicted of felonies, while Weber v. Dell, 804 F.2d 796 (2d Cir.1986), Walsh v. Franco, 849 F.2d 66 (2d Cir.1988), and Wachtler v. County of Herkimer, 35 F.3d 77 (2d Cir.1994), concern the treatment of misdemeanor ar-restees being held in jails. Because there has been no explicit indication from the *70Supreme Court that it would apply its “reasonably related to penological interests” standard (rather than a “reasonable suspicion” standard) to cases involving misdemeanor arrestees being held in jail, I believe we are compelled to follow Circuit precedent, which distinguishes between these two types of cases. As Wachtler was decided well after Turner, it appears to me that this Circuit’s approach to such cases is unchanged after Turner. I write separately to emphasize that while this Circuit’s choice to distinguish for these purposes either between misdemeanors and felonies or between jails and prisons is not necessarily persuasive to me — and in fact I am not sure either is a distinction I would make if I were considering the question in the first instance — I do think that these distinctions are required by our earlier precedents. Because these precedents have not, in my view, been squarely overruled, I believe we have no choice but to apply the “reasonable suspicion” standard to the facts of this case.